Citation Nr: 1701113	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  09-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Prior to October 23, 2008, entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) residuals, to include headaches.  

2.  From October 23, 2008, entitlement to a rating in excess of 70 percent for TBI, to include imbalance and loss of consciousness.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to March 1, 2010.  

4.  Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s), from March 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, assigned a 10 percent rating for the service-connected TBI residuals.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

A March 2012 Decision Review Officer (DRO) decision assigned a separate noncompensable (zero percent) rating for migraine headaches (effective December 28, 2007), recognized as secondary to the TBI residuals.  The Veteran did not file a notice of disagreement with the effective date of the rating.  

In May 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This matter was previously before the Board in August 2013.  At that time, the Board noted the Veteran's withdrawal of claims for service connection for a lumbar spine disorder and a right knee disorder.  The Board also remanded the claim for an increased rating for TBI for additional development.  The Board further noted that a TDIU claim had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that matter for further action.  

In August 2016, the RO granted a 70 percent disability rating for TBI, with imbalance and loss of consciousness (effective October 23, 2008).  

Also in August 2016, the RO granted service connection, with 40 percent disability ratings for tremor of the left lower extremity, tremor of the left upper extremity, and tremor of the right upper extremity (each of the three 40 percent ratings were effective October 23, 2008).  The RO further granted service connection for tremor of the right lower extremity, with a 20 percent disability rating (effective October 23, 2008).  Each of these disabilities was granted service connection as residuals of his TBI, which are full grants of such claims.  The Veteran has not filed a notice of disagreement with these grants.  As such, these matters are not before the Board.

Finally, the August 2016 rating decision included the grant of a 50 percent disability rating for migraine headaches (effective December 28, 2007 - the date of claim).  Unlike with the March 2012 rating decision, a 50 percent disability rating is the maximum rating possible for migraines.  That rating action represents a full grant of the benefits sought with respect to that issue, and it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

The Board notes that as of the August 2016 rating decision, the Veteran is in receipt of a combined, maximum 100 percent disability rating (effective October 23, 2008).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2014). 

In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel  partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC  under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Id.  Given VA's duty to maximize, the SMC claim has been added to the current appeal.

Given that the Board is granting the maximum benefit possible to the Veteran, through the award of SMC, from March 1, 2010, explained below, the claim for a TDIU from March 1, 2010 is moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's TBI residuals were manifested by subjective complaints, but not multi-farct dementia associated with brain trauma.

2.  From October 23, 2008, the Veteran's TBI residuals were manifested by at most facet 2 level impairments.

3.  Prior to March 1, 2010, the Veteran was fully employed.  

4.  As of March 1, 2010, the Veteran was effectively unemployable due to his service-connected TBI, and had additional disabilities independently rated at 60 percent or more. 


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for the assignment of an evaluation in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8045 (2007).

2.  From October 23, 2008, the criteria for the assignment of an evaluation in excess of 70 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8045 (2015).

3.  Prior to March 1, 2010, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).

4.  From March 1, 2010, the criteria for entitlement to SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by a February 2008 letter (for the increased rating claim) and a December 2010 letter (for a TDIU).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records, to include records from DCH Regional Medical Center.  The Board notes that employment records from the VA medical center in Tuscaloosa and Vanderbilt University have not been obtained.  However, as explained below, the record is clear that the Veteran was still working until March 1, 2010.  The Board finds that he Veteran is not prejudiced by any failure to obtain records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained and would be pertinent to the claims decided herein. 

Also, per the August 2013 Board remand instructions, the AOJ provided the Veteran an October 2015 request of information regarding his private medical providers and ability to submit lay statements as to his TBI symptoms. The Board notes that although the AOJ did not provide another notice letter regarding the TDIU claim, during the appeal period the RO had provided such a letter in December 2010.  Furthermore, in an August 2016 letter, the AOJ requested that the Veteran provide employment information, and informed him that it had requested from Vanderbilt University and the VA medical center in Tuscaloosa (those records are further discussed in the above paragraph).  As such, the Veteran is not prejudiced by the failure to provide another letter.  

The Veteran further underwent multiple VA examinations, including a most recent one in August 2016.  The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  Additionally, the Board finds that a separate VA examination for vision is not warranted since sufficient evidence is associated with the claims file as to that matter.  A July 15, 2010 VA medical record documented an eye evaluation wherein the VA medical provider specifically found that the Veteran's vision complaints were related to his migraines.  As noted above, the migraines issue is not before the Board.  As to the possibility of a separate psychiatric disorder, the August 2016 VA examiner specifically found that no such separate psychiatric examination was necessary, as he found no neurocognitive disorder with problems regarding memory/concentration/etcetera.  (August 2016 clarification from August 2016 VA examiner).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Residuals of Head Injury Claim

The Veteran contends that his service-connected residuals of head injury are more severe than indicated by the 10 percent disability rating he has had for the period prior to October 23, 2008, and the 70 percent disability rating from that time.  As noted in the Introduction portion of this decision, to the extent that the Veteran has separate ratings for tremors of his upper and lower extremities, as well as, migraine headaches, those matters are not before the Board.



A.  Prior to October 23, 2008 

Prior to October 23, 2008, the Veteran's TBI was rated at 10 percent, under the Diagnostic Code 8045 (2007), Brain disease due to trauma, which was in effect prior to October 23, 2008.

1.  Applicable Rating Criteria Prior to October 23, 2008 

The regulations pertaining to Diagnostic Code 8045 were amended during the appeal period.  73 Fed. Reg. 54,693 -54,706 (Sept. 23, 2008).  These new rating criteria were made effective on October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id. at 54,693.  As such, they do not apply to the period prior to October 23, 2008.  

Under the former Diagnostic Code 8045 (2007) purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 (Dementia due to trauma) were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2007).  In other words, the former criteria under Diagnostic Code 8045 did not allow for a separate rating for subjective complaints (versus neurological disabilities, which would warrant a separate rating) following trauma to the brain. 

2.  Factual Background and Analysis - Prior to October 23, 2008 

Considering the Veteran's claim under the version of Diagnostic Code 8045 (2007) in effect prior to October 23, 2008, purely subjective complaints, such as headache, dizziness, and insomnia, are rated at 10 percent and no more and may not be combined with any other rating for a disability due to brain trauma.  Only one VA examination, from March 2008, discussed the Veteran's TBI prior to October 23, 2008.  At that time, the Veteran complained of subjective symptoms, such as memory loss, dizziness, headaches, and syncope.

Furthermore, there is no indication that a higher disability rating would be warranted based on multi-infarct dementia associated with brain trauma.  None of the VA examiners or VA medical records has indicated that the Veteran has dementia associated with brain trauma.  As such, a disability rating in excess of 10 percent would not be possible, based on purely subjective complaints.  

As to purely neurological disabilities, the Board again notes that upper and lower extremity neurological disability, including tremors, has already been decided.  As to any other neurological disability, the March 2008 VA examiner found normal muscle tone, no muscle atrophy, no dysesthesias, no tremors or fasciculation.  There was no bowel, bladder, or cranial nerve impairment.  There was no ataxia, incoordination, or spacity.  There was no speech, taste, or smell impairment.  Similarly, an April 2009 VA neurology consult, done a few months after October 23, 2008, documented findings of normal motor movement and strength and grossly intact to sensations and made no findings as to neurological impairment regarding the cranial nerves following evaluation.

Given the above, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8045 (2007).  At no point has the Veteran ever received a diagnosis of multi-infarct dementia.  A such, a rating in excess of 10 percent for brain disease due to trauma is not assignable; as is specifically written in Diagnostic Code 8045 (2007).  The maximum available schedular rating prior to October 2008 was 10 percent, which is the rate that the Veteran was assigned prior to October 23, 2008.  As a result, no higher rating is available for the Veteran prior to October 23, 2008.  See 38 U.S.C.A. § 5110 (g).



B.  From October 23, 2008 

From October 23, 2008, the RO assigned the Veteran a 70 percent disability rating for his TBI, under Diagnostic Code 8045 (2008).  An August 2016 rating decision granted a 70 percent disability rating, effective October 23, 2008, which includes imbalance and loss of consciousness.  The Board reiterates, as more fully discussed in the Introduction portion of this decision, that the Veteran's service-connected tremor of the upper and lower extremities, as well as, migraines, are not before the Board.  

1.  Consideration under Diagnostic Code 8045 (2007)

Considering the Veteran's claim under the version of Diagnostic Code 8045 (2007) in effect prior to October 23, 2008, purely subjective complaints, such as headache, dizziness, and insomnia, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  Furthermore, there is no indication that a higher disability rating would be warranted based on multi-infarct dementia associated with brain trauma.  None of the Veteran's VA examiners or VA medical records has indicated that the Veteran has dementia associated with brain trauma.  As such, a disability rating in excess of 10 percent would not be possible, based on purely subjective complaints.  

Moreover, as with the period prior to October 23, 2008 discussed above, none the medical evidence of record shows that the Veteran ever received a diagnosis of multi-infarct dementia.  A such, a rating in excess of 10 percent for brain disease due to trauma is not assignable - based on Diagnostic Code 8045 (2007), and the Veteran would only warrant a 10 percent disability rating if his case were only considered under Diagnostic Code 8045 (2007).

2.   Rating Criteria Effective From October 23, 2008 

The regulations pertaining to Diagnostic Code 8045 were amended during the appeal period.  73 Fed. Reg. 54,693 -54,706 (Sept. 23, 2008).  These new rating criteria were made effective on October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id. at 54,693 (italics added).  Generally, these rating criteria would not apply to the Veteran's TBI claim, since his claim was submitted in December 2006.  The evidence does not show that the Veteran requested that his disability be evaluated under this amended criteria; however, in the August 2016 rating decision, the agency of original jurisdiction applied the amended criteria to the Veteran's claim, for the period from October 23, 2008 (the date that the new criteria came into effect). The Board will follow suit, and will apply the amended criteria, for the period from October 23, 2008.

The Board notes that Note 5, for Diagnostic Code 8045 (2008) makes clear that "in no case will the award be effective before October 23, 2008" when rating under that diagnostic code.  As such Diagnostic Code 8045 (2008) cannot be used to consider the Veteran's TBI claim prior to October 23, 2008.

The amended criteria provide that residuals of TBI involve three main areas of dysfunction: (1) cognitive; (2) emotional/behavioral; and (3) physical and that such disability will be rated based upon the three main areas. The criteria also provide that when there is a separate disability residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headaches, a separate rating may be assigned even if the symptoms are subjective. 

As noted above, the Veteran's service-connected migraine headaches have been deemed a separate disability residual with a distinct diagnosis that may be evaluated under Diagnostic Code 8100.  As such, the Veteran's headaches will not be considered in rating the remaining residuals of head injury.  

The evaluation of cognitive impairment contains 10 facets of TBI related to cognitive impairment and subjective symptoms. Each facet is to be assigned a number ranging from 0 to 3 and a level 5, which is total impairment.  Zero (0) represents a normal finding. When there is no "total" facet finding, the rater is to assign the overall percentage evaluation based on the level of the highest facet. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. 

Diagnostic Code 8045 (2008) makes clear that "[i]f no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet."

3.  Factual Background and Analysis under Diagnostic Code 8045 (2008)

The Veteran is already in receipt of a 70 percent disability rating, indicative of a highest facet of 3, under Diagnostic Code 8045 (2008).  The only way the Veteran could obtain a higher disability rating under Diagnostic Code 8045 would be if he had a facet of 5/"total."

A facet level of 5/total is only available in some very limited circumstances, including for:

Memory, attention, concentration, executive functions - with objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment - for severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Orientation - consistently disoriented to two or more of the four aspects (person, time, place, and situation) of orientation.

Motor activity (with intact motor and sensory system) - motor activity severely decreased due to apraxia.

Visual spatial orientation - severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Communication - complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.

Consciousness - persistently altered state of consciousness, such as vegetative state minimally responsive state, coma.

In the Veteran's case, there is no evidence of record consistent with a facet of 5/total.  For example, an April 2008 neurology consultation was grossly normal.  An October 2010 VA examination indicated a normal cognitive examination; a neuropsychiatric examination was not indicated.  At most there were mild memory complaints without objective findings.  

A January 2011 TBI VA examination included neurologic examination, which was normal for coordination, orientation, memory, speech, and bilateral cranial nerve function.  Psychiatric examination included normal affect, mood, judgment, appropriate behavior and comprehension of commands; there was no obsessive behavior or delusions.

A February 2012 TBI VA examination included an assessment of facets of TBI-related cognitive impairment, with a complaint of only mild memory loss, without objective evidence on testing.  There was also only mildly impaired judgment.  Otherwise, findings were normal as to social interaction, orientation, motor activity, visual spatial orientation, communication, and consciousness.  Furthermore, the examiner only noted three or more subjective symptoms that only mildly interfered with work.  Neurobehavioral effect did not interfere with work or social interaction.  

The most recent VA examination was in August 2016.  The examiner's assessment of facets of TBI-related cognitive impairment was similar to that of the February 2012 VA examiner, with objective evidence of only mild impairment of memory, attention, concentration and executive functions.  There was normal judgment, social interaction was routinely appropriate, and he was oriented, with normal motor activity and visual spatial activity.  The examiner did find subjective systems of three or more that moderately interfere with work, instrumental activities of daily living, or close relationships.  The highest facet was 3 regarding neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  The examiner described such neurobehavioral effects as headaches and tremor (for which the Veteran is already separately service-connected and rated) and imbalance and loss of consciousness.  

The findings regarding cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by multiple examinations and other medical evidence of record.  The highest facet found at any time was a 3 - which is consistent with the Veteran's current 70 percent disability rating.  As such, a disability rating in excess of 70 percent is not warranted.

C.  Extraschedular Consideration

The Board has also contemplated whether an extra-schedular rating is warranted, for the service-connected TBI.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. Id. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.' Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected TBI with the established criteria found in the respective rating schedule.  In this regard, the rating criteria clearly contemplate cognitive impairment, subjective symptoms, emotional/behavioral dysfunction, and physical dysfunction.  The Veteran is also separately service-connected and rated for various disabilities consistent with his TBI.  In sum, there are no additional symptoms of his TBI that are not currently addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that, while the Veteran's disabilities have impacted his physical functionality, there are no hospitalizations for such disabilities.  Furthermore, the Veteran had been fully employed prior to March 1, 2010 and has already been in receipt of a combined 100 percent disability rating from October 23, 2008.  Consequently, the Board concludes that an extra-schedular rating, or referral for consideration of one, is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III. TDIU Prior to March 1, 2010 

In the August 2013 decision, the Board found that the evidence raised the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009). As discussed below, the current evidence of record well documents that the Veteran had been in full-time, substantially gainful employment throughout the period in appellate consideration, until March 1, 2010.  

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

From December 28, 2007 (the date of claim) to October 23, 2008, the Veteran has had a 50 percent disability rating for migraine headaches and a 10 percent disability rating for status post brain injury, for a combined 60 percent disability rating.  Thus, the schedular criteria for TDIU were not met prior to October 23, 2008. 

However, the record is clear that prior to March 1, 2010, the Veteran was fully employed by the Tuscaloosa VA medical center.  Per the Veteran's January 2011 claim application for a TDIU, the Veteran indicated that he became too disabled to work on March 15, 2010.  The Veteran initially contacted VA about filing for unemployability in August 2010.  Additionally, in his June 2010 work history report to SSA, the Veteran reported that he worked for the VA Tuscaloosa Hospital until March 2010.  In his August 18, 2016 TDIU application, he indicated that he became too disabled to work on March 1, 2010.

Furthermore, all medical evidence regarding unemployability is from after March 1, 2010.  For example, as late as January 2010, the Veteran's VA medical provider indicated that the Veteran had migraine headaches and history of TBI, with recurrent "black outs" that typically resolved with resting.  The physician noted job restrictions of no open flame operation, baths, or swimming.  However, the physician did not indicate that the Veteran was unemployable.  A couple of months later, in a March 3, 2010 statement, which appears to be signed by the same medical provider, the provider indicated that the Veteran had intermittent "blackouts", loss of consciousness, vision loss, and chronic migraine headaches and was unfit for employment due to safety reasons.  In a March 15, 2010 "Reasonable Accommodation Request Form," that VA medical provider indicated that the Veteran suffered from loss of consciousness, traumatic brain injury, and migraine headaches and indicated that given the unpredictability of the loss of consciousness events, it would be unsafe for the Veteran to be employed.

The Board also notes that, after March 1, 2010, in February 2011, the Office of Personnel Management approved disability retirement, but did not indicate the disabilities involved in the retirement finding.  Also, in February 2012, SSA found the Veteran had been disabled since November 2, 2010 and had a history of traumatic brain injury, migraine headaches, osteoarthrosis, degenerative disc disease, cocaine dependence, cocaine induced psychosis, and drug induced mood disorder.  

As the Veteran was substantially gainfully employed in a fulltime position prior to March 1, 2010, the Board finds that a TDIU is not warranted prior to that time.  

IV.   Special Monthly Compensation (SMC), From March 1, 2010

As discussed in the Introduction portion of this decision, per the August 2016 rating decision, the Veteran is in receipt of a combined, maximum 100 percent disability rating (effective October 23, 2008).  Also, here, the record establishes that the Veteran stopped working on March 1, 2010.  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2014). 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board finds that the Veteran could be deemed to be unemployable solely due to his service-connected residuals of TBI, to include imbalance and loss of consciousness (rated at 70 percent disability rating as of October 23, 2008), effective March 1, 2010.  

As noted above, all medical evidence regarding unemployability is from after March 1, 2010.  A March 2010 letter from a VA physician indicated that the Veteran had "black outs" and loss of consciousness, as well as, vision loss chronic migraine headaches.  He opined that with the chronicity of his conditions and frequent "blackouts" he would not be fit for employment due to safety reasons.   In a March 15, 2010 "Reasonable Accommodation Request Form," that VA medical provider indicated that the Veteran suffered from loss of consciousness, traumatic brain injury, and migraine headaches and indicated that given the unpredictability of the loss of consciousness events, it would be unsafe for the Veteran to be employed.
A February 2012 letter form the same VA physician similarly indicated that the Veteran was unfit for employment due to recurrent "black outs" or loss of consciousness and noted chronic migraine headaches.  He opined that due to the unexpected occurrence of these episodes, the Veteran would not be able to participate in any form of occupation competitively and safely.  

Similarly, prior to March 1, 2010, the evidence of record indicates that the Veteran was fully employed.  His TDIU claim applications list an earliest date of employment of March 1, 2010.  In his June 2010 work history report to SSA, the Veteran reported that he last worked for the VA Tuscaloosa Hospital until March 2010.  

As such, from March 1, 2010, the TBI by itself could be deemed a single, separate disability that could, by itself, create the basis for an award of a total rating, such as a TDIU.  However, as documented in the TDIU section of this decision above, the Veteran was fully employed prior to March 1, 2010.  As such, he could not be deemed to be unemployable or warranting a total rating based solely on his TBI prior to March 1, 2010.  Therefore, consideration of SMC prior to March 1, 2010 is not warranted. 

Nevertheless, the Veteran's other separate, service-connected disabilities, including migraine headaches and tremors of the bilateral upper and lower extremities, combine to a level in excess of 60 percent, without consideration of the separately rated TBI.  Specifically, the other service-connected disabilities were for migraine headaches (50 percent); right and left upper extremity tremor and left lower extremity tremor (40 percent each), and right lower extremity tremor (20 percent).  See 38 C.F.R. § 4.25. 

Therefore, the criteria for assignment of a SMC at the housebound rate were met as of March 1, 2010 and it is granted from that date.  


ORDER

Prior to October 23, 2008, a disability rating in excess of 10 percent for TBI residuals is denied.

From October 23, 2008, a disability rating in excess of 70 percent for TBI residuals is denied.

From March 1, 2010, a TDIU is denied.

From March 1, 2010, SMC at the housebound rate is granted.



____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


